Citation Nr: 1023300	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-04 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for the period prior to December 3, 2009, and in 
excess of 50 percent for the period beginning December 3, 
2009, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active military service from September 1966 
to August 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the claim was 
subsequently returned to the RO in Huntington, West Virginia.  

This case was previously before the Board in March 2009, at 
which time the issue of entitlement to a disability rating in 
excess of 30 percent for PTSD was remanded for additional 
development.  In a January 2010 rating decision, the initial 
disability rating for the Veteran's PTSD was increased to 50 
percent, effective December 3, 2009.  This grant did not 
satisfy the Veteran's appeal, and the case has now been 
returned to the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  During the initial rating period prior to May 19, 2006, 
the Veteran's PTSD was manifested by occupational and social 
impairment that most nearly approximates reduced reliability 
and productivity.

2.  For the period beginning May 19, 2006, the Veteran's PTSD 
has been manifested by occupational and social impairment 
that more nearly approximates deficiencies in most areas than 
reduced reliability and productivity.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent, but 
not higher, for PTSD for the period prior to May 19, 2006, 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a disability rating of 70 percent, but 
not higher, for PTSD for the period beginning May 19, 2006, 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in 
June 2004 advising him of what the evidence must show and of 
the respective duties of VA and the claimant in obtaining 
evidence.  In July 2008, the Veteran was mailed a letter 
providing him with appropriate notice with respect to the 
disability-rating and effective-date elements of his claim.

Although the Veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development the claim was 
readjudicated.  There is no indication or reason to believe 
that the ultimate decision on the merits of the claim would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) 
are on file.  VA Medical Center treatment records have been 
obtained.  Private medical records are on file.  The Veteran 
was afforded the appropriate VA examinations.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009). 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 38 
C.F.R. § 4.21 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 30 percent disability rating is 
warranted for PTSD if it is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for 
PTSD when there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's PTSD.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

In September 2004, the Veteran was afforded a VA examination.  
At that time the Veteran reported ongoing problems with 
nerves, trouble sleeping, restlessness, nightmares, recurrent 
anxiety and anxiety attacks which occurred a few times a 
week.  He reported that he would get easily aggravated or 
upset and that he had problems being around people.  He also 
reported significant feelings of depression, hopelessness, 
and helplessness.  The Veteran reported feeling tired and run 
down and reported that he felt as though he had no "pep," 
no energy, and no desire to do much.  The Veteran reported 
problems with his memory and his recall.  He reported that he 
tended to misplace things, that he would lose track of his 
thought process, and that he had problems remembering names 
of people and his whereabouts.  He also reported that he 
would sometimes lose his way around.  The Veteran reported 
that he was easily frustrated and upset and that he had 
occasional flashbacks.  He reported that loud noises and low-
flying aircraft reminded him of Vietnam.  The Veteran denied 
hearing voices or seeing things that were not there.  He 
reported that he still drove, that he tried to do some light 
work around the house, that he tried to do laundry and that 
he occasionally went to the shop or the mall.  However, he 
reported that he did not attend church.  

Upon mental status examination the Veteran was oriented to 
time, place and person.  The Veteran appeared to be tense, 
anxious, edgy, and depressed.  There was no evidence that the 
Veteran experienced active hallucinations or delusions.  His 
attention and concentration were impaired and his memory and 
recall for recent events was slightly impaired.  The 
Veteran's judgment was intact and there was no evidence of 
looseness of associations, flight of ideations, or pressured 
speech.  The Veteran did not have obsessive thoughts or 
compulsive actions and the Veteran denied suicidal and 
homicidal ideations. 

The examiner diagnosed the Veteran with PTSD, major active 
illness depression, and cognitive disorder not otherwise 
specified (NOS).  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 55 and noted that the GAF of 55 
appeared to be the Veteran's highest level of adaptive 
functioning related to his PTSD.  The examiner reported that 
the Veteran's psychiatric symptoms appeared to have 
interfered with the Veteran socially and, occasionally, 
occupationally.  The examiner reported that the Veteran's 
cognitive problems and depression were not related to his 
service-connected PTSD. 

The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  The GAF Scale 
score is based on all of the Veteran's psychiatric 
impairments.  A GAF score of 31-40 indicates some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or a major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers). 

In September 2005, the Veteran was afforded another VA 
examination.  At that time the Veteran reported depression, 
anxiety, agitation, poor memory, trouble sleeping, sexual 
dysfunction, and the feeling that he was in Vietnam again.  
He reported that he liked being by himself and that he was 
"having trouble coping."  

Upon mental status examination, the Veteran was found to be 
neat, tidy, and cooperative.  The Veteran was reported to 
have spoken clearly, audibly, and rationally.  The Veteran's 
mood was labile.  The Veteran had difficulty remembering a 
name and address after five minutes.  The Veteran's insight, 
judgment, and problem solving were noted to be poor.  There 
was no evidence of psychosis or thought disorder and no 
auditory or visual hallucinations were elicited.  It was 
noted that the Veteran did drive, but that someone had to 
accompany him.  The Veteran was not working, he did not have 
any hobbies, and he did not belong to any clubs or 
institutions.  

The examiner continued the diagnoses of PTSD, depression, and 
cognitive disorder NOS.  The examiner assigned the Veteran a 
GAF score of 50-55.

In December 2009, the Veteran was afforded another VA 
examination.  The Veteran was accompanied to the examination 
by his wife and it was reported that the Veteran did not talk 
much and that his wife spoke for him.  The Veteran reported 
problems with memory and that he had not worked since 1987.  
The Veteran reported that he continued to think about Vietnam 
at various times and the people who died there.  He reported 
that he had nightmares about his time in Vietnam and that the 
sound of helicopters and other noises would remind him of his 
time in Vietnam.  He reported having "crazy" dreams of 
people being killed approximately once a month.  He reported 
that he tried to avoid watching coverage relating to the war 
on television and that loud sounds could startle him.  The 
Veteran reported feelings of depression with decreased energy 
and interest in activities.  He reported that he slept quite 
a bit and that he did not do much because his motivation 
level was down.  The Veteran did not report suicidal or 
homicidal thoughts.  The Veteran reported feelings of worry 
and anxiety, but denied experiencing panic attacks.  He 
reported that he worried about bills and that he had 
experienced financial problems.  The Veteran denied any major 
problems with anger.  The Veteran reported that he did not do 
much and stayed at home.    

Upon mental status examination the Veteran's mood was 
dysthymic and his affect was flat.  His behavior was normal 
and calm.  The Veteran's thought processes were slow, but 
coherent, and did not show any circumstantiality, 
tangentiality, or looseness of associations.  The Veteran's 
thought content showed no delusions, no auditory or visual 
hallucinations, and there were no suicidal or homicidal 
ideations.  The Veteran's cognitive functioning indicated 
some concentration problems, in that he took time answering.  
The Veteran also had some difficulty with simple calculations 
and immediate memory.  The Veteran's judgment and insight 
were noted to be intact.  The Veteran was noted to be taking 
psychotropic medication.    

The examiner continued only the diagnoses of PTSD and 
depression and assigned a GAF score of 45.  The examiner 
noted that the Veteran's past psychiatric records were 
reviewed.  The examiner reported that the severity of the 
Veteran's PTSD was moderate to severe.  However, the examiner 
reported that the Veteran's depression was not service-
connected and that it was related to the Veteran's multiple 
physical health problems and not his PTSD.  The examiner 
noted that the Veteran's memory problems, concentration 
problems, and attention problems were related to his 
depression.  In this regard, the examiner noted that 
depression was a mood disorder and therefore was more likely 
to interfere with the Veteran's memory than his PTSD which is 
an anxiety disorder.  The examiner reported that the 
Veteran's mini-metal status examination did not show dementia 
or major cognitive problems.  The examiner also noted that 
the Veteran's symptoms with regard to his PTSD had increased.  
The examiner also noted that the Veteran's GAF score of 45 
was reflective of the severity of his PTSD and depression and 
mostly related to decreased social activities in addition to 
flashbacks, nightmares, etc. 

Of record are numerous VA Medical Center treatment notes from 
at least July 1999 to December 2009.  A review of these 
records shows that the Veteran has consistently received 
mental health counseling at the VA Medical Center, usually 
monthly.  At his counseling sessions, the Veteran has 
consistently reported symptoms of depression, anxiety, 
anhedonia, isolation, grief over the men who died in Vietnam, 
nightmares, decreased motivation, and stress.  These symptoms 
appear to have gotten progressively worse throughout his 
treatment.  This is evidenced by the fact that the Veteran 
was assigned a GAF score of 50 in July 2005, then a GAF score 
of 47 in May 2006, and then a GAF score of 40 since August 
2007.   

Also of record is the record of an August 2007 private 
psychiatric evaluation performed by Dr. A.F., who was 
actually the examiner who performed the Veteran's September 
2004 VA examination.  It appears from the August 2007 
psychiatric evaluation, that Dr. A.F. performed this 
evaluation as a private physician and not a VA employee.  
Based upon a review of the Veteran's records and his own 
examinations of the Veteran, Dr. A.F. reported that it was 
apparent that the Veteran had PTSD and depression, part of 
which may be related to his PTSD and Vietnam experiences in 
addition to his other physical ailments.  However, the fact 
that the Veteran's depression "may" in part be related to 
his PTSD does not provide evidence to the degree of medical 
certainty required for medical nexus evidence.  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 
Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

The Board notes that in its March 2009 remand, the Board 
directed that the Veteran should be afforded a current VA 
examination.  In its remand instructions, the Board directed 
the VA examiner to distinguish between the symptoms 
associated with the Veteran's service-connected PTSD and the 
symptoms associated with the Veteran's nonservice-connected 
medical and psychiatric disorders.  The Board finds that the 
December 2009 VA examination report provides sufficient 
detail with respect which of the Veteran's psychiatric 
symptoms are related to his PTSD. 

Of record are several lay statements in support of the 
Veteran's claim.  In a July 2009 statement, the Veteran's 
wife reported that the Veteran said he was "no good to 
anyone."  She reported that he cannot travel on his own 
because he would get lost.  

In a June 2009 statement, the Veteran's niece reported that 
the Veteran's wife had to wash the Veteran's clothes and lay 
clean clothes out for him every day; otherwise, he would just 
put dirty clothes back on.  The Veteran's niece reported that 
the Veteran's wife had to remind the Veteran to bathe, wear 
deodorant, and brush his teeth because he would forget to 
perform these tasks if he were not reminded.  The Veteran's 
niece also reported that the Veteran would often awaken with 
nightmares, that he would misplace things, and that he would 
sometimes turn on the stove and forget to turn it off. 

In a September 2009 statement, the Veteran's sister-in-law 
reported that she had observed the Veteran's memory get 
progressively worse over the years.  She reported that the 
Veteran wanted to sleep all the time, that he wouldn't take a 
shower unless reminded, and that he did not really leave the 
house.  

The Board finds that the Veteran is entitled to a disability 
rating of 50 percent for PTSD for the period prior to May 19, 
2006.  The Board notes that at the Veteran's September 2004 
and September 2005 VA examinations, the Veteran asserted that 
he was having trouble sleeping, that he experienced ongoing 
problems with nerves, that he had anxiety attacks, that he 
felt isolated, and that he had no desire to do anything.  
Also, at his September 2005 VA examination, it was noted that 
the Veteran's insight and judgment were poor.  Additionally, 
the Veteran was consistently given a GAF score in the 50s by 
both the VA examiners and his mental health counselors at the 
VA Medical Center during this period, indicating that the 
Veteran experienced moderate symptoms of PTSD at that time.  
The Board finds that these symptoms are evidence of a reduced 
reliability and productivity, thus warranting a 50 percent 
evaluation for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

Consideration has been given to assigning a higher disability 
rating for the period prior to May 19, 2006; however, the 
evidence demonstrates that prior to that date, the social and 
occupational impairment from the disability more nearly 
approximated reduced reliability and productivity than 
deficiencies in most areas.  In this regard, the Board notes 
that the symptoms reported at both the Veteran's mental 
health counseling sessions and at his VA examinations were 
reflective of moderate impairment.  Additionally, the Veteran 
had never been assigned a GAF score lower than 50 during that 
period.  

The Board finds that the Veteran is entitled to a 70 percent 
disability rating for PTSD for the period beginning May 19, 
2006.  In this regard, the Board notes that in a May 19, 
2006, VA Medical Center mental health treatment note, the 
Veteran was assigned a GAF score of 47.  This is the first 
objective evidence which indicates that the Veteran's PTSD 
was in fact getting worse.  While the Veteran had continued 
to report the same symptoms as he had at previous mental 
health counseling sessions and at his VA examination, they 
appeared to have increased in severity at that time.  This 
was further confirmed by the Veteran's continued mental 
health treatment at the VA Medical Center, the records of 
which show that beginning in August 2007 the Veteran has 
consistently been assigned a GAF score of 40 by his mental 
health counselor.  Also, in her July 2009 statement, the 
Veteran's wife indicated that the Veteran had begun having 
feelings of worthlessness.  Additionally, at his December 
2009 VA examination, the examiner noted that the Veteran's 
PTSD was moderate to severe and that the GAF of 45 assigned 
by the examiner at that time, was noted to relate to the 
Veteran's decreased social activities in addition to his 
flashbacks, nightmares, etc.  Additionally, the Veteran was 
still taking psychotropic medication for treatment, yet his 
psychiatric symptoms continued to get worse.  The Board finds 
that this is sufficient evidence of deficiencies in most 
areas, thus warranting a 70 percent evaluation for PTSD.   

Consideration has been given to assigning a higher evaluation 
for the period beginning May 19, 2006; however, the Board 
finds that there is no reasonable basis for concluding that 
the social and occupational impairment during this period 
more nearly approximated total than deficiencies in most 
areas.  In this regard, the Board notes that it has been 
reported by the December 2009 VA examiner that the Veteran's 
depression is related to his several and varied physical 
disabilities and not his service-connected PTSD.  As some of 
the Veteran's psychiatric symptoms have been specifically 
attributed to the Veteran's depression and not his PTSD, it 
is clear that the PTSD impairment alone does not more nearly 
approximate total than deficiencies in most areas.  
Additionally, while there is evidence of record which 
indicates that the Veteran has not worked since 1987, the 
Veteran has not claimed that he cannot work solely as a 
result of his service-connected PTSD.  Therefore, a 
disability rating of 100 percent for PTSD is not warranted in 
this case.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board acknowledges that the results of the VA 
examinations and the symptoms described in the mental health 
treatment notes do not indicate that the Veteran experiences 
all of the symptoms associated with either a 50 percent or a 
70 percent disability rating for PTSD for the periods 
specified above.   However, the Court has held that the 
symptoms enumerated under the schedule for rating mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular disability rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Thus, a finding that there is reduced 
reliability and productivity is sufficient to warrant a 50 
percent disability rating for the period prior to May 19, 
2006, even though all the specific symptoms listed for a 50 
percent rating are not manifested; and a finding that there 
are deficiencies in most areas is sufficient to warrant a 70 
percent disability rating for the period beginning May 19, 
2006, even though all the specific symptoms listed for a 70 
percent rating are not manifested.
      
The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on part of the RO or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  Additionally, the Board has 
increased the disability evaluations as warranted by the 
symptoms described in the Veteran's VA examination reports 
and his VA Medical Center mental health treatment notes.  In 
sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the increased ratings granted herein.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

The Board having determined that the Veteran's PTSD warrants 
a 50 percent rating prior to May 19, 2006; and a 70 percent 
rating from May 19, 2006; the benefit sought on appeal is 
granted to this extent and subject to the criteria applicable 
to the payment of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


